Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED & RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made as of March 30, 2016 (the “Amendment Date”), by Trinseo US
Holding, Inc. (f.k.a. Bain Capital Everest US Holding, Inc.), a Delaware
corporation (the “Company”), Bain Capital Everest Manager Holding SCA, an SCA
organized under the laws of the Grand Duchy of Luxembourg  with registered
office located at 4, rue Lou Hemmer, L-1748 Luxembourg-Findel and registered
with the Luxembourg Register of Commerce and Companies under B 153.586
(“Parent”), and Christopher D. Pappas (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company, Parent and the Executive entered into that certain
Amended & Restated Employment Agreement, dated as of April 11, 2013, with a
retroactive effect to January 2, 2013 (the “Employment Agreement”) (capitalized
terms used and not otherwise defined herein shall have the meanings given to
such terms in the Employment Agreement); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.              Section 2 of the Employment Agreement is hereby replaced with
the following language:

 

“2.   EMPLOYMENT TERM.  The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed, from
the Amendment Date through December 31, 2018; provided that the parties may
mutually agree to extend this Agreement by written agreement.  Notwithstanding
the foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof, subject to Section 8 hereof.  The period of
time between the Amendment Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.””

 

2.              Section 3 of the Employment Agreement is hereby replaced with
the following language:

 

“3.   BASE SALARY.  The Company agrees to pay the Executive the following base
salary: $1,150,000 for calendar year 2017, and $1,200,000 for calendar year
2018, in each case, effective January 1st of the respective calendar year and
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly.  The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this
Agreement.”

 

3.              Section 5 of the Employment Agreement is hereby amended by
adding the following language to the end thereof:

 

--------------------------------------------------------------------------------


 

“The Company shall grant to the Executive incentive equity awards in calendar
years 2017 and 2018 (the “Incentive Equity Awards”), with grant date fair values
equal to the following: 470% of Base Salary for calendar year 2017 and 480% of
Base Salary for calendar year 2018, in each case, in the same form and subject
to the same vesting terms and conditions as incentive equity awards granted to
similarly situated senior executives of the Company; provided that the
definition of “Retirement” applicable to the outstanding Incentive Equity Awards
shall be as stated in that certain letter from Stephen Zide to the Executive,
dated as of March 3, 2016.”

 

4.              Section 26 is hereby added to the Employment Agreement as
follows:

 

“26. POST-TERMINATION TAX ISSUES.  For a period of seven (7) years following
termination of the Executive’s employment hereunder, the Company agrees to
cooperate in good faith and use commercially reasonably efforts to comply with
and respond to all reasonable requests from or inquiries by the Executive for
assistance and information in connection with any matters or issues relating to
preparation of the Executive’s tax filings and the Executive’s response to any
tax audit or investigation.  Such cooperation and assistance shall include,
without limitation, making the Company’s officers, directors, employees, legal
counsel, accountants and other advisors and representatives, who are familiar
with the compensation determinations made by the Company relating to the
Executive’s compensation, reasonably available to the Executive and the
Executive’s representatives, on reasonable notice during normal business hours
(in a manner so as to not interfere with the normal business operations of the
Company); provided, that the Company shall have no obligation to provide the
Executive or his representatives with access to any books or records to the
extent such books and records do not pertain to the preparation of the
Executive’s tax filings and the Executive’s response to any tax audit or
investigation and, to such extent, the Company and its representatives are
entitled to withhold access to or redact any portion of such information. 
Notwithstanding anything to the contrary set forth in this Agreement, none of
the Company or any of its affiliates shall be required to disclose any
information to, or otherwise cooperate with, the Executive (i) if doing so would
reasonably be expected to violate, or be inadvisable in light of, any order,
contract, fiduciary duty, applicable law or exchange regulation to which the
Company or such affiliate is a party or is subject, (ii) if doing so would
reasonably be expected to result in the loss of the ability to successfully
assert attorney-client and work product privileges against any party, (iii) if
the Company or any of its Affiliates, on the one hand, and the Executive, on the
other hand, are adverse parties in a litigation and such information is
reasonably pertinent thereto or (iv) if the Company or such affiliate reasonably
determines that such information should not be disclosed due to its
competitively sensitive nature.  The Company may require the Executive and his
representatives to enter into a confidentiality agreement or other similar
agreements before providing any of the foregoing information or access.”

 

5.              Except as specifically set forth herein, the Employment
Agreement and all of its terms and conditions remain in full force and effect,
and the Employment Agreement is hereby ratified and confirmed in all respects,
except that on or after the date of this Amendment all references in the
Employment Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,” or
words of like import shall mean the Employment Agreement as amended by this
Amendment.

 

2

--------------------------------------------------------------------------------


 

6.              This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and such counterpart together shall
constitute one and the same instrument.

 

7.              This Amendment, including the validity, interpretation,
construction and performance of this Amendment, shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed in such State, without regard to such
State’s conflicts of law principles.

 

8.              This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto. The Employment Agreement, as amended by this Amendment, embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIRST AMENDMENT

TO AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

TRINSEO US HOLDING, INC.

 

 

 

 

By:

/s/ Angel N. Chaclas

 

 

Name: Angelo N. Chaclas

 

 

Title: Senior Vice President, Chief Legal
Officer and Corporate Secretary

 

 

 

 

 

BAIN CAPITAL EVEREST MANAGER
HOLDING S.C.A.,

 

 

by Bain Capital Everest Manager, its
general partner

 

 

 

 

 

 

By:

/s/ Aurelien Vasseur

 

 

Name: Aurelien Vasseur

 

 

Title: Permanent Representative

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Christopher D. Pappas

 

 

 

Christopher D. Pappas

 

--------------------------------------------------------------------------------